CHIPMAN, P. J.
This cause was submitted when reached upon the calendar upon the written statement of attorneys for appellant that they understood that respondent was willing to submit the case upon the authority of Humiston v. Shaffer, 145 Cal. 195, 78 Pac. 651, and asked that it be so submitted.
The court ordered the case submitted upon that statement. Subsequently the respondent served and filed a motion for dismissal of the appeal, supported by an affidavit in which it appears that the subject matter of the action has been settled by the parties and that the respondent has been paid by the county auditor the amount involved in the controArersy and the judgment therein satisfied. The order heretofore submitting the cause is vacated and the motion of respondent is granted.
The appeal is dismissed, each party to pay his OAvn costs.
We concur: McLaughlin, J.; Buckles, J.